Sohn, J.,
This is an appeal by Allen M. Goorin from an order by the Secretary of Revenue suspending his operator’s license until he is 18 years of age.
From the evidence we make the following:

Findings of Fact

1. Allen M. Goorin, appellant, is duly licensed to operate motor vehicles in the Commonwealth of Pennsylvania under the provisions of The Vehicle Code relating to junior operators.
2. November 25, 1962, in the City of Butler, Pennsylvania, appellant operated a motor vehicle on a public street at ten minutes after one o’clock a.m. contrary to the provisions of the Act of September 16,1961, P. L. 1367, sec. 2.
3. Appellant resides with his mother who is an invalid and suffers from a mental disorder.
4. On occasions in the past it has been necessary that appellant drive an automobile to take his mother to a doctor and to a hospital.

Discussion

The facts as found are admitted by appellant. The action of the secretary was proper and in conformity with the law. Because of the condition of his mother’s health, we will recommend that the secretary issue a restricted license only for the purpose of affording medical or hospital care for appellant’s mother.

*567
Conclusions of Law

1. The action by the secretary in suspending appellant’s operator’s license was justified and proper.
2. The appeal will be dismissed.

Order

And now, to wit, September 9,1963, it is ordered, adjudged and decreed that the action by the Secretary of Revenue in suspending appellant’s operator’s license be, and it is hereby affirmed and the appeal is dismissed. Costs to be paid by appellant.
It is recommended that a restricted license be issued to appellant only for the purpose of transporting his mother to a doctor or hospital in the event of an actual emergency.